Citation Nr: 1628945	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine. 

2.  Entitlement to an initial compensable evaluation for right knee tendonitis prior to December 31, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis with meniscal tear and tendonitis on or after December 31, 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 2002 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  In that decision, the RO granted service connection for right knee tendonitis and assigned a noncompensable evaluation effective from July 26, 2008.  Jurisdiction was subsequently been transferred to the RO in Winston-Salem, North Carolina. 

The Board notes that the Veteran's appeal originally included claims for service connection for migraine headaches and anxiety/depression and for increased evaluations for restless leg syndrome, degenerative arthritis of the cervical spine, and hemorrhoids.  However, in a March 2010 VA Form 9, the Veteran limited his appeal to the issues of entitlement to service connection for migraine headaches s and increased evaluations for his service-connected lumbar spine and right knee disabilities.  He did not perfect an appeal as to the other issues.  Therefore, those claims are no longer on appeal, and no further consideration is necessary.

In an October 2013 decision, the Board granted service connection for a headache disorder and remanded the issues of entitlement to increased evaluations for the lumbar spine and right knee disabilities for further development.  The claim was remanded again in October 2015 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a March 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability evaluation for his right knee disability to 10 percent, effective from December 31, 2015.  In addition, the AMC recharacterized the right knee disability as reflected on the cover page.  However, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the Veteran was last afforded VA examinations in December 2015 in connection with his claims for increased evaluations for his lumbar spine and right knee disabilities.   However, with regard to both examination reports, there are insufficient findings needed to properly evaluate the disabilities.  

With regard to the spine examination, the Veteran reported flare-ups when bending over at work and functional impairment with regard to difficulty picking up heavy objects, twisting, and turning.  However, the VA examiner indicated that he was unable to state whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period time or during a flare-up.  In so doing, he commented that he was unable to say without mere speculation, as the Veteran was not having a flare-up during the examination.  Moreover, the Court recently held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. Correia V. McDonald, 13-3238 (2016).  Therefore, the Board finds that an additional examination and medical opinion are needed to ascertain the current severity and manifestations of the lumbar spine disability.

Likewise, the same VA examiner examined the right knee and stated that the Veteran had functional loss with respect to kneeling down, standing, pushing off, twisting, and turning.  However, the VA examiner also indicated that he was unable to state whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during a flare-up.  In so doing, he commented that he was unable to say without mere speculation, as the Veteran was not having a flare-up during the examination.  In addition, the findings as required under Correia were not reported.  Therefore, the Board finds that an additional examination and medical opinion are needed to ascertain the current severity and manifestations of the right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine and right knee disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected  degenerative arthritis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

If possible, the examiner should test the joint on both active and passive motion and in weight-bearing and nonweight-bearing.  If such testing is not possible, the examiner should state so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee meniscal tear and tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

If possible, the examiner should test the joint on both active and passive motion and in weight-bearing and nonweight-bearing, with the range of the opposite joint.  If such testing is not possible, the examiner should state so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




